Citation Nr: 1146814	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-22 074	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral knee strain.

2.  Entitlement to service connection for a chronic bilateral ankle strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2010, the Board remanded the claim to the agency of original jurisdiction for additional development.  Thereafter, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2011).

In July 2011, the Board received pertinent evidence forwarded from the Appeals Management Center.  Generally, without a submitted waiver of review of the evidence by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review.  See 38 C.F.R. § 20.1304(c) (2011).  However, in light of the Board's determination below-a full allowance of the benefits sought on appeal-referral of the evidence is not required.  Id.


FINDINGS OF FACT

1.  The Veteran's chronic bilateral knee strain and arthralgia had its clinical onset during active military service and was related to in-service events and injuries.

2.  The Veteran's chronic bilateral ankle strain had its clinical onset during active military service and was related to in-service events and injuries.


CONCLUSIONS OF LAW

1.  The Veteran has chronic bilateral knee strain and arthralgia that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The Veteran has chronic bilateral ankle strain that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for chronic bilateral knee strain and arthralgia, and for chronic bilateral ankle strain.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran contends that service connection is warranted for a bilateral knee condition and a bilateral ankle condition.  Specifically, she asserts that she first suffered ankle and knee pain and swelling during basic training, noting that she received in-service treatment for three separate ankle injuries between June 2003 and November 2003, as well as in-service treatment for stress fractures and changes of the ankles and knees.  See January 2010 Board Hearing Transcript.  Moreover, she asserts that she has continued to have ankle and knee problems since service.  See Veteran's July 2007 statement and January 2010 Board Hearing Transcript.  

At the outset, the Board points out that the Veteran is already service connected for bilateral plantar fasciitis, Achilles tendonitis, and degenerative changes of the first metatarsophalangeal joints, and as such, these disabilities are not at issue.

The Veteran's service treatment records indicate that she had no musculoskeletal problems at the time of her August 2002 entrance examination, and that she was first diagnosed with bilateral calcaneal stress fractures and bilateral ankle/knee stress changes in July 2003, a month after entry into service, when she was placed on a temporary training duty restriction.  Subsequently, in August 2003, her left ankle gave out while she was running and she was assessed as having an ankle sprain.  Later that month, she sought follow-up treatment for her bilateral stress fractures, and at that time, the doctor determined that this condition was clinically resolved, and as such, took her off of the temporary training restriction.  

The following month, however, in September 2003, the Veteran received further treatment for an ankle injury and was placed on three temporary training restrictions, including one on September 9 for a Grade I ankle sprain, one on September 16 for left ankle pain and laxity, and one on September 18 for an ankle sprain.  A September 18, 2003, treatment record summarized the Veteran's treatment to date, noting that she had a history of stress fractures of the calcaneal and tibial plateaus bilaterally, with her first visit on July 15, 2003, and a second visit on August 13, 2003, after which her symptoms resolved.  However, the note goes on to report that these symptoms returned once the Veteran began training (i.e., when she had an increase in running and prolonged standing).  Additionally, the doctor noted that the Veteran lost a week of training due to a left ankle sprain on September 16, 2003, which had caused increased swelling in the left medial ankle.  The doctor then diagnosed the Veteran with a Grade II left ankle sprain, recommending rehabilitation, use of an ankle brace, and placement on an exercise profile.  

An October 2003 treatment note indicates that the Veteran had experienced a change in her medical status since entrance into service insofar as she had developed "stress fractures of the calcaneous, bilateral ankles."  Additionally, in December 2003, the Veteran was noted to have a history of stress fractures in her ankles and feet, and subsequently, in January 2004, she sought further treatment for bilateral ankle pain.  

A year later, in January 2005, the Veteran underwent physical therapy for her history of left lower extremity stress fractures and Achilles tendonitis.  At that time, the doctor noted that the Veteran had a history of bilateral lower extremity stress fractures in the heels, ankles, and feet, which developed during basic training in July 2003, when x-rays and bone scans were performed.  During this treatment, the Veteran reported that she continued to have left ankle pain, and two days later, she reported having bilateral pain in her feet (instep) and ankles (posterior), for which she was placed on a no marching or running profile and was given anti-inflammatory medication.  Additionally, two weeks later, the Veteran underwent further physical therapy for her lower extremities/ankles and was advised to abstain from running and high impact activities.  

Thereafter, in September 2005, the Veteran sought emergency treatment for swollen feet and ankles, and was diagnosed with sore feet.  In November 2005, a bone scan of the lower extremities was conducted, which revealed that there was no abnormal bone activity in the knees, ankles, or feet, and no abnormal soft tissue activity.  At that time, the interpreting physician reported that the exam was normal.  Finally, at her February 2006 separation physical, the Veteran was noted to have normal extremities.

Post-service, in April 2007, the Veteran was afforded a VA joint examination.  The examiner noted that, during service, the Veteran was treated for her feet, knees, and ankles, and had been diagnosed with bilateral ankle pain.  The examiner also noted that July 2003 testing revealed stress fractures to the bilateral heels with stress changes in the knees and ankles.  With regard to her ankles, the Veteran reported having a history of strain to the ankles, greater on the left than the right, with generalized crepitus in both ankles.  The Veteran also reported swelling in the left ankle four times a week, and giving way and/or rotation of the ankles about three times a year.  With regard to her knees, the Veteran reported having some generalized crepitus bilaterally and a giving way sensation about twice a year in each knee.  On examination, the Veteran had no visual joint abnormalities, but did have fine crepitus of the knees with range of motion testing.  The examiner noted that x-rays of both ankles were essentially negative and x-rays of both knees were negative.  Based on this examination, the examiner diagnosed the Veteran with chronic bilateral knee and ankle strain with a history of stress changes per in-service bone scan.  Significantly, however, the April 2007 examiner did not provide an opinion as to the etiology of the Veteran's chronic bilateral knee and ankle strain. 

Subsequently, during VA treatment for her feet in May 2009, the Veteran reported having problems with her knees and feet that began during service and had continued since.  Additionally, in September 2009, the Veteran reported having bilateral knee pain for years, which had increased in the past two weeks.  At that time, she was diagnosed with knee arthralgia and was scheduled for bilateral knee x-rays.  

The Veteran was afforded another VA examination in October 2009.  At the outset of the examination report, the examiner indicated that the claims file had been reviewed.  The examiner noted that, during basic training, a July 2003 bone scan revealed bilateral calcaneous stress fractures of the ankles, as well as stress changes in both the knees and ankles.  The examiner also noted that the Veteran was placed on a physical profile, that a subsequent bone scan of the lower extremities in November 2005 was normal, and that her discharge examination was negative for any complaints.  Finally, the examiner reported that, following discharge from service, at her April 2007 VA examination, the Veteran had been diagnosed with chronic bilateral ankle and knee strain with a history of stress changes per bone scan, noting that physical examination of the knees revealed normal range of motion with crepitus and no instability.  

After reviewing the Veteran's pertinent medical history and conducting a physical examination, the examiner diagnosed the Veteran with bilateral degenerative knee arthritis with slight genu valgus based on x-ray evidence of medial joint space narrowing, unchanged from an April 2009 x-ray report that revealed moderate bilateral joint space narrowing.  The examiner then went on to provide the opinion that the Veteran's current bilateral knee condition was less likely than not related to the "stress changes and findings noted during service," reporting that although a bone scan conducted during basic training revealed stress fractures, a repeat bone scan conducted in November 2005 was normal.  Additionally, the examiner provided the opinion that the Veteran's current bilateral ankle condition was less likely than not related to the "stress changes and findings noted during service," reporting that, although the Veteran was seen during service for ankle pain, a repeat bone scan conducted in November 2005 was normal.  Significantly, however, in providing these negative opinions, the October 2009 VA examiner failed to acknowledge or discuss the Veteran's competent reports of a continuity of symptomatology since service, and instead appears to have based his opinion solely on the fact that the Veteran had normal bone scan results in November 2005.  

Thereafter, during VA treatment for her feet in August 2010, the Veteran again reported that her ankles and knees had been hurting her, and on examination, she had painful and limited range of motion of both ankles.  Additionally, during subsequent physical therapy later that month and in September 2010, the Veteran was again noted to have painful and limited range of motion of both ankles.  

Finally, in July 2010, the Veteran was afforded another VA joint examination by the same examiner that conducted the October 2009 VA examination.  At the outset of the examination report, the examiner noted that he had reviewed the Veteran's claims file, providing a brief summary of the Veteran's in-service and post-service ankle and knee treatment.  The examiner also noted the Veteran's report that her knee and ankle pain/swelling first began during basic training and resulted in her undergoing a bone scan that revealed stress fractures/changes in the ankles and knees.  After discussing the results of the Veteran's pertinent medical history and the findings of her physical examination, the examiner diagnosed the Veteran with mild bilateral degenerative arthritis of the knees and reported that the Veteran had a negative ankle x-ray with no changes since the October 2009 VA examination.  Additionally, the examiner provided the opinion that the Veteran's current ankle and knee conditions were less likely than not related to an in-service event or injury and were less likely than not to have had their onset during service.  In providing this opinion, the examiner reported that, although the Veteran was seen for bilateral ankle sprains and stress fractures during service and was placed on physical profile during service for her ankles, insofar as a bone scan in 2005 was normal, the stress fractures were considered to be transient, self-limited, and without any significant sequela.  Similarly, with regard to her knee condition, the examiner reported that, although the Veteran was seen for in service for stress fractures with knee pain, these stress fractures were considered to be transient, self-limited, and without any significant sequela.  Finally, the examiner pointed out that familial aggregation (i.e., genetics) and intrinsic body habitus (i.e., an elevated body mass index), were predominant predictors of degenerative disease.  Significantly, however, in providing these opinions, the July 2010 VA examiner failed to acknowledge or discuss the Veteran's competent reports of a continuity of symptomatology since service, and instead appears to have based his opinion solely on the fact that the Veteran had normal bone scan results in November 2005.  

As noted previously, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901.  The reviewer was to address whether the Veteran's chronic bilateral ankle strain and chronic knee strain, arthralgia, and degenerative arthritis had their clinical onset during active service or were related to an in-service event or injury.  The reviewer was to acknowledge and discuss the Veteran's reports of a continuity of symptomatology since service and consider the documented in-service treatment detailed above.

Pursuant to the request, the claims file was forwarded to Dr. James Lease, a VA orthopedist at the VA Medical Center in Wilkes-Barre, Pennsylvania.  In a November 2011 medical expert opinion report, Dr. Lease indicated that the Veteran's claims file was reviewed, including the service treatment records.  In regards to the ankles, Dr. Lease noted that the Veteran has a medical history for treatment of her feet and ankles while she was on active duty and he noted the specific in-service treatment detailed above.  Significantly, he noted that the Veteran has had symptomatology on a more or less continuing basis since her discharge from service through the VA healthcare system and that she gives a history of continuity of symptomatology since the service.  Dr. Lease agreed that chronic bilateral ankle strain was the correct diagnosis.  He agreed with the prior examination report that indicated that the 2005 bone scan showed that the stress fractures could be considered to have been healed.  However, Dr. Lease noted that this evidence only refers to the stress fractures and not to any soft tissue symptomatology.  Based on this reasoning, in particular the documented in-service injuries for which treatment was provided and the documented continuity of care, Dr. Lease gave the opinion that it is as least as likely as not that the Veteran's chronic bilateral ankle strain had its clinical onset during active duty and was related to in-service events and injuries.

In regards to the knees, Dr. Lease noted that the Veteran did have problems with her knees during service.  He also noted that the stress fractures in the medial tibial plateau appeared to have been healed according to the aforementioned bone scan.  Similar to the ankle problems, Dr. Lease noted that the Veteran has had complaints of problems with her knees on a continuing basis since discharge from service.  Similar to the opinion regarding the ankles, Dr. Lease stated that it is as least as likely as not that the Veteran's chronic knee strain and arthralgia had their clinical onset during active service and are related to events that occurred in the service.

In consideration of the evidence of record, the Board finds that the Veteran's chronic bilateral knee strain and arthralgia, as well as her chronic bilateral ankle strain, had their clinical onset during active military service and were related to in-service events and injuries.  Dr. Lease's November 2011 medical opinion is persuasive as to the origin of both claimed disabilities.  The opinion was made after a review of the relevant evidence of record.  Additionally, Dr. Lease's opinion is more persuasive than prior opinions because he took into account the Veteran's seemingly credible history of a continuity of symptomatology since military service concerning both the knees and ankles.  Moreover, he explained that while the 2005 bone scan may have shown that the previous stress fractures had healed, the scan did not address soft tissue symptomatology.  This type of analysis is lacking in the prior opinions of record.  In view of these findings, the Board concludes that service connection is warranted for chronic bilateral knee strain and arthralgia, and for chronic bilateral ankle strain.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for chronic bilateral knee strain and arthralgia is granted.

Service connection for chronic bilateral ankle strain is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


